Citation Nr: 1713124	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-45 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in September 2009 and in October 2009 that, in pertinent part, denied service connection for depression.  The Veteran timely appealed.

In December 2015, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional evidence or argument directly to the Board.  In March 2016, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2016).

Consistent with the Veteran's testimony and the record, the Board recharacterized the appeal as encompassing the issue on the title page.  The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In April 2016, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

An acquired psychiatric disability was not manifested during active service; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by August 2009 and September 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concepts of service connection and secondary service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychoses are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

On a "Report of Medical History" completed by the Veteran in August 1969, he checked "no" in response to whether he ever had or now had nervous trouble of any sort, or depression or excessive worry.  Clinical evaluation at the time of the Veteran's induction examination in July 1970 reveals that his psychiatric system was normal.  Complaints, treatment, or diagnosis of any psychiatric condition are not documented in active service.  On a "Report of Medical History" completed by the Veteran in August 1970, he reported recurrent back pain and nervous trouble; and he checked "no" in response to whether he ever had or now had depression or excessive worry.  The Veteran was found unfit for duty, and the service Medical Board recommended his separation from active service.  Clinical evaluation at the time of his separation examination in August 1970 reveals a normal psychiatric system.

VA records first show an Axis I diagnosis of recurrent depressive disorder in October 2004.  The Veteran reportedly had been overwhelmed with events in his life.  Records show that he had gotten samples of antidepressants from his medical doctor, and was told by a counselor at his church that he was depressed.  Records also show that he attended individual psychotherapy sessions in 2006, and expressed a profound sense of loss over deaths of family members.  In addition, he expressed anger over his ex-wife, with whom he appeared to have a love-hate relationship most of the time. 

In November 2010, the Veteran reported being diagnosed as chronically depressed as a result of years of constant pain brought on by the injuries he suffered in active service.

Based on examination and review of the Veteran's medical history, a VA examiner in May 2016 opined that it was less likely than not (less than 50 percent probability) that the Veteran's acquired psychiatric disability had its clinical onset during active service or was related to any in-service disease, event, or injury.  In support of the opinion, the May 2016 examiner reasoned that the Veteran was never in mental health treatment until three decades after being out of active service.  The May 2016 examiner also indicated that the notation of nervousness of some sort was not tied to any event pre-military or during active service in his medical history or separation examination.  The May 2016 examiner explained that it was likely the Veteran had difficulty with increased pain at that time; and there was no evidence that the nervousness continued after that point-given that there was more than a three-decade period of time until first treatment.

In this case, the Board finds that the evidence is against a finding that the Veteran's acquired psychiatric disability was incurred in active service or within the first year after separation.  In particular, the normal findings in service treatment records establish that a psychosis was not "noted" at any time during active service; and a depressive disorder subsequently was diagnosed long after service.  A continuity of symptomatology of a psychosis since active service has not been established.  In addition, there is no competent evidence linking an acquired psychiatric disability to disease or injury in active service.  Nothing in the record reflects that disease or injury in active service has resulted in disability (psychosis). Nor is there any showing of a psychosis in active service or within the first post-service year.

While the Veteran contends that his psychiatric disability was brought on by his back pain in active service, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  Moreover, the contemporaneous service treatment records reflect no psychiatric disability at service discharge; rather, the psychiatric evaluation was normal at separation.  His statements regarding the onset and continuity of ongoing depression since service lack credibility.  The Board finds the May 2016 examiner's opinion to be probative for resolving the matter on appeal.  The examiner has the medical knowledge to express a competent opinion; and found it less likely than not the Veteran's acquired psychiatric disability had its onset in active service or was related to service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that an acquired psychiatric disability is in any way related to active service.

The Veteran also seeks service connection for an acquired psychiatric disability which he believes is associated with his service-connected lumbosacral degenerative disc disease and degenerative joint disease [hereinafter, lumbar spine disability].  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

VA records show that, in September 2009, a VA physician opined that the Veteran's severe back issue was mild prior to active service and was clearly worsened during service.  The VA physician further expressed a belief that the Veteran's depression was related to his worsening back pain, and was compensable as well.

VA records show that, in November 2014, the Veteran reported feeling depressed; and that he lost his spouse years ago in 1998, and was still grieving.

A VA examiner in November 2014 reviewed the Veteran's medical history, and noted that the Veteran had never been hospitalized for mental health reasons; and that his last mental health appointment was in 2009.  The VA examiner noted that the Veteran had been married twice.  His first marriage lasted for 23 years, until his wife died in 1998.  His second marriage was from 2001 to 2004, and ended in divorce.  The Veteran described the marriage as a terrible ordeal.  His current daily routine consisted of working on art, writing music, cooking, seeing friends, and going for walks.

Mental status examination in November 2014 revealed that the Veteran's cognitive functioning was within normal limits.  There was no indication of psychosis with no reported auditory or visual hallucinations.  Testing revealed minimal symptoms of depression.  He did not have a sad mood every day.  The Veteran noted some diminished interest in activities, but he did have an active life.  He noted insomnia and psychomotor agitation at times.  He also reported fatigue, low self-esteem, and difficulty with concentration at times.  He reportedly would really like to be married again, and indicated that he did not do well alone and had some seasonal difficulties around the holidays.

The November 2014 examiner noted that the Veteran did not describe depression in relationship to physical pain issues.  The majority of his aspects of depression appeared to be more related to interpersonal relationships and not being able to be with somebody.  The Veteran reportedly was more depressed in the past, and was not as depressed now.  The examiner added that the Veteran endorsed minimal symptoms of depression.

The November 2014 examiner opined that the Veteran did not present with significant issues of depression at a clinical level.  The examiner explained that, while the Veteran noted aspects of frustration over physical health problems-some of which could be related to his back pain issues, and others to diabetes-there were other aspects of his depression that had to do with interpersonal relationship problems; and none of them was at a clinical level.  Lastly, the November 2014 examiner commented that the Veteran had been treated in the past; however, the treatment appeared to have involved situational stressors of problems with interpersonal relationships.

VA records show that, in March 2015, the Veteran attributed improvement to being retired and doing things he enjoyed; and being debt-free.  The only thing that affected him at times was his physical problems and not being in a relationship.  His psychiatric history revealed previous counseling for about two years in 2003 and 2004; and that the Veteran received counseling from a psychiatrist at his church for about one year for stress management and problem-solving strategies.

VA records, dated in March 2016, show that the Veteran reported becoming initially depressed when his first wife passed away in 1998; and he indicated that his depression lasted for several months.  He reported one episode in college when he stayed up all night painting, but denied other symptoms associated with mania.  Recently, he reported being depressed days off and on, and that he had not been sleeping well.  The Axis I assessments were major depressive disorder, recurrent in partial remission; and anxiety, not otherwise specified.  The Veteran elected to hold off resuming medications at this time.

In March 2016, the Veteran submitted private medical records which show diagnoses of major depressive disorder in partial remission and an anxiety disorder.  The private physician noted that the Veteran reported a history of significant depression which began after his first wife passed away.

Following the Board's April 2016 remand, the Veteran underwent a VA examination in May 2016.  Based on examination and review of the Veteran's medical history, the May 2016 examiner diagnosed the Veteran with persistent depressive disorder (dysthymia) with intermittent major depressive episodes, without current episode.  The May 2016 examiner explained that the Veteran had a period in his life (1998 until 2005) where he was depressed more days than not, had difficulty sleeping, low self-esteem, and feelings of hopelessness-which first led him to treatment.  The May 2016 examiner also noted one or two major depressive episodes within the preceding two years-namely, in late 2014.

The May 2016 examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's acquired psychiatric disability was due to or caused by the Veteran's service-connected lumbar spine disability.  The May 2016 examiner reasoned that the Veteran had lived with chronic back pain since age 8; and his reported back pain over the years had never been associated in clinical records with any psychiatric symptoms.  The May 2016 examiner also noted that the November 2014 examiner indicated that the Veteran expressed frustration, not depression, related to his back pain.

The Board also notes that the May 2016 examiner, when reviewing the Veteran's mental health history, noted that the Veteran first sought treatment in 2004 after a bankruptcy filing following the failure of his second marriage.  The May 2016 examiner noted that the VA physician in 2004 prescribed medication for the Veteran because of depression with poor sleep; and there was no indication that the Veteran ever followed up with the initial prescription of the medication.  Nor did the Veteran meet that VA physician again until 2009, when the VA physician wrote a letter opining the depression was related to the Veteran's chronic pain.  The May 2016 examiner found nothing in the VA treatment records in 2004 suggesting that the depression was associated with chronic pain.  Nor did the VA physician in 2009 substantiate why such a conclusion was reached.

Lastly, the May 2016 examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's acquired psychiatric disability was aggravated or permanently worsened beyond the natural progression by the Veteran's service-connected lumbar spine disability.  In support of the opinion, the May 2016 examiner reasoned that the Veteran only entered treatment for depression at times of relationship failure, and his issues with relationship failure were the etiology of his depression.  The May 2016 examiner explained that the Veteran had a long history of vulnerability to depression, most likely, because of his poor family history with unsupported parents; and he had always felt lonely and depressed when not in a relationship or when relationships failed.  The May 2016 examiner concluded that, to a reasonable degree of psychological certainty, it was more likely than not (more than a 50 percent probability) that the Veteran's depression was related to relationship issues and not back issues.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, there are conflicting medical opinions.
  
The Board finds the May 2016 examination report to be persuasive in finding that an acquired psychiatric disability is less likely due to or aggravated by the service-connected lumbar spine disability.  The May 2016 examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and service-connected disability; and indicated that the etiology of the Veteran's acquired psychiatric disability was relationship issues, rather than any service-connected disease or injury.  The May 2016 examiner specifically related periods of treatment for depression with times of relationship failures, without any reference to back pain.  The opinion is consistent with the evidence of record and is factually accurate, fully articulated, and contains sound reasoning. Therefore, the May 2016 opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304. 

By contrast, the September 2009 VA physician provided neither a rationale nor support for a belief that the Veteran's depression was related to his worsening back pain.  Hence, the September 2009 opinion lacks probative value.

To the extent that the Veteran asserts a relationship to a service-connected disease or injury, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here the medical opinion and the lay statement are lacking in foundation and are accorded little probative value.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for an acquired psychiatric disability, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


